DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 16-20 are objected to because of the following informalities:  The examiner does not believe “yucca extract” is a surfactant.  Appropriate explanation is requested.  Claims 16-20 should refer to the method, not the composition.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Haught et al, US 2002/0068014.
Haught et al teach an automatic dishwashing composition comprising 15% citric acid, 1.5% percarbonate, 3.8% TAED, 9% sodium carbonate, and 3% alkyl ether sulfate (¶232, example A).  As this reference meets all material limitations of the claims at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haught et al, US 2002/0068014.
Haught et al are relied upon as set forth above.  Organic acids for use in the invention include citric acid and malic acid (¶215), and anionic surfactants may be used in amounts as high as 10% (¶147).  It would have been obvious for persons of ordinary skill in the art to use malic acid in example A as this is a suitable organic acid of the invention and to use greater amounts of anionic surfactant as greater amounts are taught as suitable by the reference.

Allowable Subject Matter
Claims 13-20 are allowed, provided the objection to claims 16-20 is corrected.  While compositions for washing fruits and vegetables are known in the art, TAED and sodium percarbonate in the ratio claimed is not used in these compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHARLES I BOYER/Primary Examiner, Art Unit 1761